Case 1:17-cv-00205-CFC Document 181-2 Filed 12/28/18 Page 1 of 2 PageID #: 3588




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

OREXO AB and OREXO US, INC.,       )
                                   )
                 Plaintiffs,       )
                                   )
           v.                      )                     C.A. No. 17-205-CFC
                                   )
ACTAVIS ELIZABETH LLC, ACTAVIS     )
PHARMA, INC., TEVA PHARMACEUTICALS )
USA, INC., and TEVA PHARMACEUTICAL )
INDUSTRIES, LTD.,                  )
                                   )
                 Defendants.       )

    LOCAL RULE 7.1.1 STATEMENT IN SUPPORT OF DEFENDANTS’
       MOTION TO EXCLUDE THE EXPERT TESTIMONY OF
     DRS. VELLTURO, FLEISCHER, MATHIOWITZ, AND DAVIES

      The undersigned attorneys for Defendants hereby state, pursuant to Local

Rule 7.1.1, that Defendants’ attorneys made a reasonable effort to reach agreement

with opposing counsel on the matters set forth in the Motion to Exclude the Expert

Testimony of Drs. Vellturo, Fleischer, Mathiowitz, and Davies and that such effort

included oral communication that involved Delaware counsel for the parties, but

counsel were unable to reach agreement.


Dated: December 28, 2018             PHILLIPS, GOLDMAN, MCLAUGHLIN,
                                     & HALL, P.A.
Of Counsel:
                                     /s/ John C. Phillips, Jr.
George C. Lombardi                   John C. Phillips, Jr. (#110)
Michael K. Nutter                    David A. Bilson (#4986)
Ivan M. Poullaos                     1200 North Broom Street
Case 1:17-cv-00205-CFC Document 181-2 Filed 12/28/18 Page 2 of 2 PageID #: 3589




Brian J. Nisbet                     Wilmington, DE 19806-4204
WINSTON & STRAWN LLP                Tel: (302) 655-4200
35 West Wacker Drive                Fax: (302) 655-4210
Chicago, Illinois 60601             jcp@pgmhlaw.com
Tel: (312) 558-5600                 dab@pgmhlaw.com
Fax: (312) 558-5700
                                    Attorneys for Defendants
